ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on January 29, 1974 (289 So. 2d 12) reversing the final judgment of the *188Circuit Court for Dade County, Florida, m the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 11, 1976 (328 So.2d 193) and mandate now lodged in this court quashed this court’s judgment and remanded the cause with directions;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on May 15, 1976 is withdrawn, the judgment of this court filed in this cause on January 29, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the verdict and judgment of the trial court is reinstated and the cause is remanded with directions to require an accounting for costs expended and to require a refund of the retainer fees for the consignor actions. Costs allowed shall be taxed in the trial court (Rule 3.16b, F.A. R.).